PER CURIAM. •
Our review of the record satisfies us that the actions of the appellant caused appel-lees to prepare additional sheets and supplements to their plans in an effort to meet appellant’s objections. Such actions amounted to a change in circumstances which necessitated the trial court’s action in entering its interim order which extended the time for compliance with the final judgment granting an injunction. We find that the trial judge acted properly and within his discretion. See, Jackson Grain Co. et al. v. Lee, 150 Fla. 232, 7 So.2d 143 (1942).
Accordingly, we affirm the trial court’s order.
AFFIRMED.
HURLEY, DELL and WALDEN, JJ., concur.